Citation Nr: 1308287	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether an overpayment of VA benefits due to a change in the Veteran's marital status was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination by the Boise, Idaho, Regional Office (RO), which determined that an overpayment of VA benefits in the amount of $6,662.00 was made to the Veteran due to change in his marital status. 

In May 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Board notes that the Veteran's request for a waiver of the overpayment was denied in August 2010 (see virtual claims file) and the Veteran did not appeal the denial of a waiver.  Accordingly, the Board's decision is limited to the issue of whether the overpayment was properly created. 

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
 
FINDING OF FACT

1.  By rating decision in December 2001, the Veteran was granted service connection for several disabilities; the total disability rating was 30 percent; additional benefits were included for a dependent spouse, M. Z. 

2.  By letters dated in June 2002, and July 2004, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse, and that he must tell VA immediately if there were any changes in the number or status of his dependents. 

3.  The Veteran obtained a divorce from M. Z. in June 2005, and in December 2005, he married M. H. 

4.  The Veteran did not inform VA of his divorce or his remarriage until February 2010, when he responded to the RO's request to verify his continued entitlement to additional benefits for a dependent spouse. 

5.  The RO retroactively terminated payment of additional benefits on behalf of the previous dependent spouse effective July 1, 2005, and did not grant additional benefits on behalf of the new dependent spouse until March 1, 2010. 

6.  For the period from July 1, 2005 to March 1, 2010, the Veteran received dependency benefits for M. Z., to which he was not entitled because he was not married to her at that time; this resulted in an overpayment to the Veteran.


CONCLUSION OF LAW

An overpayment of VA benefits due to change in the Veteran's marital status was properly created.  38 U.S.C.A. §§ 5110, 5111, 5112 (West 2002); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501, 3.660 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000.

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

II. Factual background.

The Veteran filed an original claim for disability benefits with the VA in February 2001.  On the claim form, he reported that he was married to M. Z.  He reported that they were married in October 1997. 

By a rating action in December 2001, the RO granted service connection for sleep apnea, evaluated as 30 percent disabling; hypertension, evaluated as 0 percent disabling; cluster headaches, evaluated as 0 percent disabling; and residuals of herniorrhaphy, evaluated as 0 percent disabling.  A combined evaluation of 30 percent was assigned effective February 1, 2001.  His combined rating increased to 80 percent effective from February 4, 2004.

By letter dated in December 2001, the Veteran was informed that the compensation benefits he was awarded included an additional amount due to his having a dependent spouse, M. Z.  

By letters dated in June 2002 and July 2004, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse, and that he must tell VA immediately if there were any changes in the number or status of his dependents.

In January 2010, the RO sent a form to the Veteran noting that his disability compensation included an additional amount for his spouse and requesting that he provide details regarding his dependents.  The Veteran returned the form in February 2010.  On this form he indicated that he was married to M. H. (rather than to M. Z.).

In March 2010, the Veteran then submitted his divorce decree which indicated that he and M. Z. were divorced in June 2005.  He also submitted his marriage certificate which indicated that he married M. H. in December 2005.

In March 2010, the RO retroactively terminated payment of additional benefits on behalf of the previous dependent spouse effective July 1, 2005, and did not grant additional benefits on behalf of the new dependent spouse until March 1, 2010.  This action resulted in an overpayment of $6,662. 

The Veteran wrote to VA in March 2010 that he had not been aware that VA had not been notified of his divorce from M. Z., or of his marriage to M. H.

A VA representative contacted the Veteran by phone later in March 2010.  It is noted that the Veteran stated in this conversation that he had told the VA medical center of his marriage changes.  The Veteran indicated that he thought that this would be sufficient notification regarding his dependents for VA compensation purposes.

In an August 2010 letter, the Veteran asserted that he had filled out VA forms regarding his dependents in 2006.  The Veteran stated that he had resent such forms to the VA every year.  The Veteran pointed out that he was only unmarried from June 2005 to December 2005 and he did not think that he should be required to pay back dependent benefits from December 2005 to March 2010, when he was actually married during that entire time.

At his May 2012 hearing, the Veteran testified that he had sent in a dependent questionnaire to VA every single time the VA sent him the questionnaire.  The Veteran's spouse testified that she had filled out the VA form regarding dependents on behalf of the Veteran and that they had submitted a form in 2006.  

III. Legal analysis.

In this case, the Veteran contends that there should be no overpayment established from December 2005 to March 2010, since he was actually married during that time period.  

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  During the period relevant to this issue, the Veteran had a combined 80 percent evaluation for his service-connected disabilities. 

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2). 

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n).  Under 38 C.F.R. § 3.401(b), the effective date for the award of additional compensation for a dependent is the latest of (1) the date of claim, which is either the date of his marriage, if evidence of the event is received within one year of the event, or the date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (4) the date of commencement of the Veteran's award. 

Applying the foregoing regulation to the facts of the present case, the Board finds that overpayment of additional benefits on behalf of a dependent spouse was properly created.  There can be no dispute that the effective date of termination of additional benefits for M. Z. was the date of divorce in June 2005.  See 38 C.F.R. § 3.501(d) (2), which provides that benefits discontinue the last day of the month in which the divorce occurred. 

The only real dispute in this case is when the benefits on behalf of the second dependent spouse should commence.  Under the foregoing law and regulation, the date of benefits is not the date of marriage, but rather the date the VA is notified of the marriage.  The only exception to that rule is where notification is received by VA within a year of the marriage.  That exception does not apply in this case.  The RO properly terminated dependency benefits effective July 1, 2005, and did not reinstate dependent benefits until the date of receipt of notice of the remarriage which was received in March 2010.  Thus, the overpayment of additional benefits on behalf of a dependent spouse was properly created. 

The Veteran divorced in June 2005 and remarried in December 2005 but did not inform VA of the remarriage until March 2010.  During the period from July 1, 2005 to March 2010 the Veteran received disability compensation that included an additional payment for a dependent spouse.  The record does not disclose that the Veteran informed VA of his divorce and subsequent remarriage any earlier than February 2010. 

With regard to the Veteran and his spouse's statements that they notified VA within a year of the December 2005 remarriage, the Board does not find these statements to be credible.  In a March 2010 letter, the Veteran wrote that he had not been aware that the VA had not been notified of his divorce and remarriage.  Later in March 2010, the Veteran stated that he had notified the VA medical center of his marriage changes.  In August 2010, the Veteran asserted that he had filled out VA forms regarding his dependents in 2006, and that he had resent such forms to VA every year thereafter.  As the Veteran's statements over time are inconsistent, and as the claims file does not indicate that dependency forms were either sent to the Veteran, or received from the Veteran, between 2005 and 2010, the Board does not find that the Veteran's assertions that he informed VA of his divorce and remarriage prior to March 2010 to be credible.  

In sum, applicable regulations specify that the Veteran was not entitled to additional compensation benefits on account of having M. Z. as a dependent as June 30, 2005.  He nevertheless received such benefits for M. Z. until March 2010.  There is no persuasive evidence showing that he notified VA of, or that VA was otherwise aware of, his divorce from M. Z. until at least March 2010.  Nor is there otherwise any indication of administrative error on the part of VA.  Applicable regulations also provide that the Veteran was not entitled to additional compensation benefits for M. H. until at least March 2010.  While the Board understands the practical argument that the Veteran has made with respect to the fact that he was married from December 2005 to March 2010, just not to the person VA thought he was, the Board is legally bound to uphold the law as is currently in effect.  Based on these facts, and the applicable regulations governing the effective date of the removal of M. Z. from the Veteran's award, the overpayment at issue was properly created. 


ORDER

The overpayment of VA benefits due to change in the Veteran's marital status was properly created, and the appeal is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


